In an action to recover damages for personal injuries, the defendant Dora Pazienza appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Molia, J.), dated June 11, 2001, as denied her cross motion for summary judgment dismissing the complaint insofar as asserted against her on the ground that neither of the plaintiffs sustained a serious injury within the meaning of Insurance Law § 5102 (d) and granted that branch of the plaintiffs’ cross motion which was *317for leave to amend their verified bill of particulars, and the defendants Alan Cummins and Camille Cummins separately appeal, as limited by their brief, from so much of the same order as denied their cross motion for summary judgment dismissing the complaint, inter alia, on the ground that neither of the plaintiffs sustained a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with one bill of costs to the appellants appearing separately and filing separate briefs, the cross motions by Dora Pazienza and by Alan Cummins and Camille Cummins are granted, the plaintiffs’ cross motion is denied, and the complaint is dismissed.
The defendants established a prima facie case that neither of the plaintiffs’ injuries were serious through the affirmed reports of the orthopedist and neurologist who examined them and concluded that their injuries consisted solely of sprains and strains to the cervical and lumbosacral spines (see, Gaddy v Eyler, 79 NY2d 955, 956-957).
The medical evidence which the plaintiffs submitted in opposition to the cross motions failed to raise a triable issue of fact (see, CPLR 3212 [b]).
In view of our determination, it is not necessary to reach the other issues raised by the defendants. Krausman, J. P., Luciano, Smith and Adams, JJ., concur.